Citation Nr: 1603838	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-48 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1997 to April 1998.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

In May 2014, the Board, in pertinent part, denied service connection for a lumbar spine disability.  

The Veteran subsequently appealed the denial to the United States Court of Appeals for Veterans Claims (Court).

In a September 2015 memorandum decision, the Court vacated the May 2014 decision which denied service connection for a low back disability and remanded the decision back to the Board for actions consistent with the Court decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2015 decision, the Court noted that upon entrance into service, the Veteran was in good health and no spine issues were noted.  In a January 1998 "Report of Medical History" it was noted that the Veteran reported severe shoulder pain and checked the box indicating "yes" for painful joints and "don't now" for joint deformity and recurrent back pain.  The Court observed that a progress note from November 2000 assessed chronic low back pain with sciatica and noted a one-year history of progressive numbness and pain radiating down left greater than right leg to the calf, which was aggravated by sitting for a period of time and then getting up to walk.  The Court observed that in May 2001, the Veteran visited an orthopedic clinic for a followup examination regarding his chronic low back pain with more primarily left leg radiation.  A MRI noted a mild central stenosis at L3-4, L4-5, hypertrophy of ligament and bulging disc with no herniations and no neuroforaminal narrowing at any level.  The assessment was mild spinal stenosis L3-4 and L4-5.  The Court further observed that a November 2009 neurology consultation described the history of the Veteran's illness as the insidious onset of low back pain about eight years ago.  The Court noted that later that month, the Veteran submitted a disability compensation claim for his low back condition and right leg sciatica and that the next month he submitted a statement explaining that he fell on his back during exercises and received treatment and a limited physical profile along with additional treatment at Fort Hood and the VA medical center in Temple.  The Court then noted that in August 2010, the Veteran submitted a Notice of Disagreement along with a statement asserting that his low back was injured at Fort Jackson in 1997.  The Veteran also submitted several service treatment records, including a March 1998 medical record indicating that he suffered from arthritis, cumulative trauma disorder, and muscle, joint, and back problems. 

The Court observed that in the May 2014 decision, the Board noted that the Veteran was not afforded a VA examination for his low back disability because a VA examination was not required in the absence of competent evidence showing an event, disease, or injury during the Veteran's service or any competent evidence relating the current disability to service.  The Court noted that the Board indicated that although the Veteran had a current diagnosis of spinal stenosis and degenerative disc disease of the lumbar spine, his service treatment records did not indicate an inservice injury and no medical opinion linked his current low back disability to service.  The Court further observed that the Board also found that the Veteran was not competent to offer an opinion on the etiology of his low back disability.  The Board denied service connection for a low back disability.

The Court again noted that the Board found that an examination addressing the Veteran's low back disability was not necessary because there was no "competent evidence showing an event, disease, or injury during the Veteran's service or any competent evidence relating the current disability to service.  The Court observed that the Board cited Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) for the proposition that "a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination.  The Court indicated that 38 U.S.C. § 5103A(d)(2)(A) required competent evidence of a current disability.  McLendon, 20 Vet.App. at 81-82.  It noted that by contrast, 38 U.S.C. § 5013A(d)(2)(B) provided a less demanding standard that required evidence "indicating" that a disability "may be" associated with service.  Waters, 601 F.3d at 1277-78; McLendon, 20 Vet.App. at 83.  The Court indicated that the U.S. Court of Appeals for the Federal Circuit had expressly found that "medically competent evidence is not required in every case to 'indicate' that the claimant's disability 'may be associated' with the claimant's service."  Colantonio, 606 F.3d at 1382.  The Court found that the Board denied a medical examination because there was no competent evidence relating the current disability to service.  Thus, the Court found that the Board improperly required a higher standard of proof. The Court found that the Board provided inadequate reasons and bases for its finding that an examination addressing the Veteran's low back disability was not necessary. 

In light of the Court's decision, the Veteran should be afforded a VA examination to determine the nature and etiology of any current low back disorder, and its relationship, if any, to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify all facilities where he has received treatment for any low back disorder from January 2013 to the present.  After obtaining proper authorization from the Veteran, where necessary, associate the identified treatment records with the record.  

2.  The RO should associate with the record copies of all treatment records of the Veteran from any identified VA facilities from January 2013 to the present.  

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner.  

The examiner is requested to render the following opinions:

Does the Veteran have a currently diagnosed low back disorder?

If so, is it at least as likely as not (50 percent probability or greater) that it had its onset in service or is otherwise related to service?  If arthritis is diagnosed, is it at least as likely as not that arthritis was manifested to a compensable degree within one year after separation from active service.  

Complete detailed rationale is requested for each rendered opinion.  

4.  Review the record.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

